DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sean U.N. Wood and Jean Rouat, Unsupervised Low Latency Speech Enhancement with RT-GCC-NMF in IEEE J. of Selected Topics in Signal Processing (Cornell University Library, 201 Olin Library Cornell University, Ithaca, NY 14853) (05 April 2019) (“Wood”).
Claim 1 is drawn to “a method for audio signal processing.” The following table illustrates the correspondence between the claimed method and the Wood reference.
Claim 1
The Wood Reference
“1. A method for audio signal processing, comprising:
The Wood reference describes a real-time two-channel blind speech 

Wood’s algorithm similarly begins with receiving two channels of audio signals from two microphones. The audio signals include at least two sources—a target speech signal and an interference signal. Id. at § I (paragraph spanning pages 1 and 2).
“for each frame in the time domain, performing a windowing operation on the respective original noisy signals of the at least two MICs using a first asymmetric window to acquire windowed noisy signals;
Wood’s algorithm includes short-time Fourier transformation using asymmetric windowing on the microphone audio signals to produce asymmetrically-windowed frames of audio signals. Id. at § IV(B).
“performing time-frequency conversion on the windowed noisy signals to acquire respective frequency-domain noisy signals of the at least two sound sources;
The STFT transforms the asymmetrically windowed signals to produce frames of frequency-domain signals. Id. at § IV(A).
“acquiring frequency-domain estimated signals of the at least two sound sources according to the frequency-domain noisy signals; and
Wood’s algorithm employs a real-time generalized cross-correlation (GCC) spatial localization method and a non-negative matrix factorization (NMF) dictionary learning algorithm. Id. at §§ II(C), III. The NMF process develops a dictionary of atoms. Id. The GCC method then associates each atom with a target if the atoms’ estimated time-delay of arrival (TDOA) falls in a window. Id. The resulting target estimate                                             
                                                
                                                    
                                                        
                                                            
                                                                X
                                                            
                                                            ^
                                                        
                                                    
                                                    
                                                        c
                                                        f
                                                        t
                                                    
                                                
                                            
                                        will then be converted back to the time domain. Id.
“obtaining audio signals produced respectively by the at least two sound sources according to the frequency-domain estimated signals.”
Wood’s algorithm concludes by converting the processed signals from the frequency domain back to the time domain through Id. at § IV(A).

Table 1
For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein a definition domain of the first asymmetric window                         
                            
                                
                                    h
                                
                                
                                    A
                                
                            
                            (
                            m
                            )
                        
                     is greater than or equal to                         
                            0
                        
                     and less than or equal to                         
                            N
                        
                    ,
“a peak is                         
                            
                                
                                    h
                                
                                
                                    A
                                
                            
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            =
                            1
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                        
                    , is less than                         
                            N
                        
                     and greater than                         
                            0.5
                            N
                        
                    , and                         
                            N
                        
                     is a frame length of each of the audio signals.”
Similarly, the Wood reference defines the domain of its asymmetric analysis windows from 0 to N since the window is 0 otherwise. Wood at § IV(C), FIG.3. Since Wood uses a Hann window1, the peak will be 1. Id. The peak will occur at a point                         
                            N
                            -
                            M
                        
                     between 0.5N and N since the window is asymmetric. Id. For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the first asymmetric window                         
                            
                                
                                    h
                                
                                
                                    A
                                
                            
                            (
                            m
                            )
                        
                    comprises:
                
                    
                        
                            
                                
                                    h
                                
                                
                                    A
                                
                            
                            (
                            m
                            )
                        
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        2
                                                        
                                                            
                                                                N
                                                                -
                                                                M
                                                            
                                                        
                                                    
                                                
                                                (
                                                m
                                                )
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        2
                                                        M
                                                    
                                                
                                                (
                                                m
                                                -
                                                
                                                    
                                                        N
                                                        -
                                                        2
                                                        M
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            0
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                1
                                ≤
                                m
                                ≤
                                N
                                -
                                M
                            
                        
                        
                            
                                N
                                -
                                M
                                ≤
                                m
                                ≤
                                N
                            
                        
                        
                            
                                o
                                t
                                h
                                e
                                r
                            
                        
                    
                
            
“where                         
                            
                                
                                    H
                                
                                
                                    K
                                
                            
                            (
                            x
                            )
                        
                    is a Hanning window with a window length of K, and M is a frame shift.”
Claim 7 depends on claim 6 and further requires the following:
“wherein the second asymmetric window                         
                            
                                
                                    h
                                
                                
                                    s
                                
                            
                            (
                            m
                            )
                        
                     comprises:
                
                    
                        
                            
                                
                                    h
                                
                                
                                    S
                                
                            
                            (
                            m
                            )
                        
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            2
                                                            M
                                                        
                                                    
                                                    (
                                                    m
                                                    -
                                                    
                                                        
                                                            N
                                                            -
                                                            2
                                                            M
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                H
                                                            
                                                            
                                                                2
                                                                
                                                                    
                                                                        N
                                                                        -
                                                                        M
                                                                    
                                                                
                                                            
                                                        
                                                        (
                                                        m
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        2
                                                        M
                                                    
                                                
                                                (
                                                m
                                                -
                                                
                                                    
                                                        N
                                                        -
                                                        2
                                                        M
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            0
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                N
                                -
                                2
                                M
                                +
                                1
                                ≤
                                m
                                ≤
                                N
                                -
                                M
                            
                        
                        
                            
                                N
                                -
                                M
                                ≤
                                m
                                ≤
                                N
                            
                        
                        
                            
                                o
                                t
                                h
                                e
                                r
                            
                        
                    
                
            
“where                         
                            
                                
                                    H
                                
                                
                                    K
                                
                            
                            (
                            x
                            )
                        
                     is a Hanning window with a window length of K.”
Claims 11, 15 and 20 include similar limitations.
The Wood reference similarly describes structuring its asymmetric analysis and its asymmetric synthesis windows in the manners claimed. The only difference is that Wood describes using Hann windows instead of “Hanning” windows. However, Wood’s description of a Hann window is equivalent to this Application’s description of a Hanning window. Compare Wood at equation (14) with Spec. at equation (2). For the foregoing reasons, the Wood reference anticipates all limitations of the claims.
Claim 4 depends on claim 1 and further requires the following:
“wherein the obtaining audio signals produced respectively by the at least two sound sources according to the frequency-domain estimated signals comprises:
“performing time-frequency conversion on the frequency-domain estimated signals to acquire respective time-domain separation signals of the at least two sound sources;
“performing a windowing operation on the respective time-domain separation signals of the at least two sound sources using a second asymmetric window to acquire windowed separation signals; and
“acquiring audio signals produced respectively by the at least two sound sources according to windowed separation signals.”

Claim 5 depends on claim 4 and further requires the following:
wherein the performing a windowing operation on the respective time-domain separation signals of the at least two sound sources using a second asymmetric window to acquire windowed separation signals comprises:
performing a windowing operation on a time-domain separation signal of an nth frame using the second asymmetric window                         
                            
                                
                                    h
                                
                                
                                    s
                                
                            
                            (
                            m
                            )
                        
                     to acquire an nth-frame windowed separation signal;
the acquiring audio signals produced respectively by the at least two sound sources according to windowed separation signals comprises:
superimposing an audio signal of an (n-1)th frame according to the nth-frame windowed separation signal to obtain an audio signal of the nth frame, where n is an integer greater than 1.
Similarly, Wood describes applying asymmetric synthesis windows to a time-domain target estimate and performing an overlap-add method between adjacent frames to obtain a final time-domain target signal. Wood at § IV(C). For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Claim 6 depends on claim 4 and further requires the following:
                        
                            
                                
                                    h
                                
                                
                                    s
                                
                            
                            (
                            m
                            )
                        
                     is greater than or equal to 0 and less than or equal to N, a peak is                         
                            
                                
                                    h
                                
                                
                                    s
                                
                            
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            1
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     is equal to                         
                            N
                            -
                            M
                        
                    ,                         
                            N
                        
                     is a frame length of each of the audio signals, and                         
                            M
                        
                     is a frame shift.
Wood’s asymmetric synthesis windows include a domain from 0 to N, with a peak of 1 at                         
                            N
                            -
                            M
                        
                    . Wood at § IV(C). For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
wherein the acquiring frequency-domain estimated signals of the at least two sound sources according to the frequency-domain noisy signals comprises:
acquiring a frequency-domain [sic, a] priori estimated signal according to the frequency-domain noisy signals;
determining a separation matrix of each frequency point according to the frequency-domain priori estimated signal; and
acquiring the frequency-domain estimated signals of the at least two sound sources according to the separation matrix and the frequency-domain noisy signals.
Wood likewise describes acquiring an a priori estimate signal based on frequency-domain noisy signals and determining a separation matrix for each spectral coefficient. Wood at §§ II(B), III(A). Namely, Wood builds a dictionary of atoms (a separation matrix) from a priori speech and noisy training signals. Id. Wood then estimates target signals using the matrix and the noisy signals. Id. at § II(C). For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Claim 9 is drawn to “a device for audio signal processing.” The following table illustrates the correspondence between the claimed device and the Wood reference.
Claim 9
The Wood Reference
9. A device for audio signal processing, comprising:
The Wood reference describes a real-time two-channel blind speech enhancement algorithm for low-power devices, like assistive listening devices. Wood at § I.
a processor; and
a memory configured to store instructions executable by the processor, wherein the processor is configured to:
Wood executes the algorithm via software stored in memory and running on a DSP. Id. at §§ VI, VII.
acquire audio signals from at least two sound sources respectively through at least two microphones (MICs) to obtain respective multiple frames of original noisy signals of the at least two MICs in a time domain;
Wood’s algorithm similarly begins with receiving two channels of audio signals from two microphones. The audio signals include at least two sources—a target speech signal and an interference signal. Id. at § I (paragraph spanning pages 1 and 2).
perform, for each frame in the time domain, a windowing operation on the respective original noisy signals of the at least two MICs using a first asymmetric window to acquire windowed noisy signals;
Wood’s algorithm includes short-time Fourier transformation using asymmetric windowing on the microphone audio signals to produce asymmetrically-windowed frames of audio signals. Id. at § IV(B).
perform time-frequency conversion on the windowed noisy signals to acquire respective frequency-domain noisy signals of the at least two sound sources;
The STFT transforms the asymmetrically windowed signals to produce frames of frequency-domain signals. Id. at § IV(A).
acquire frequency-domain estimated signals of the at least two sound 
Id. at §§ II(C), III. The NMF process develops a dictionary of atoms. Id. The GCC method then associates each atom with a target if the atoms’ estimated time-delay of arrival (TDOA) falls in a window. Id. The resulting target estimate                                             
                                                
                                                    
                                                        
                                                            
                                                                X
                                                            
                                                            ^
                                                        
                                                    
                                                    
                                                        c
                                                        f
                                                        t
                                                    
                                                
                                            
                                        will then be converted back to the time domain. Id.

Wood’s algorithm concludes by converting the processed signals from the frequency domain back to the time domain through asymmetric windowing and an overlap-add method. Id. at § IV(A).

Table 2
For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Claim 10 depends on claim 9 and further requires the following:
wherein a definition domain of the first asymmetric window hA(m) is greater than or equal to 0 and less than or equal to N,
a peak is hA(m,) =1, m, is less than N and greater than 0.5N, and N is a frame length of each of the audio signals.
Similarly, the Wood reference defines the domain of its asymmetric analysis windows from 0 to N since the window is 0 otherwise. Wood at § IV(C), FIG.3. Since Wood uses a Hann window2, the peak will be 1. Id. The peak will occur at a point                         
                            N
                            -
                            M
                        
                     between 0.5N and N since the window is Id. For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Claim 12 depends on claim 9 and further requires the following:
wherein the processor is further configured to: perform time-frequency conversion on the frequency-domain estimated signals to acquire respective time-domain separation signals of the at least two sound sources; perform a windowing operation on the respective time-domain separation signals of the at least two sound sources using a second asymmetric window to acquire windowed separation signals; and acquire audio signals produced respectively by the at least two sound sources according to windowed separation signals.
Similarly, Wood describes transforming a frequency-domain estimate of a target signal into a time-domain representation, windowing the resulting time-domain frames with asymmetric synthesis windows and performing an overlap-add technique to obtain target signal estimates. Wood at § IV(C). For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
wherein the processor is configured to: perform a windowing operation on a time-domain separation signal of an nth frame using the second asymmetric window hs(m) to acquire an nth-frame windowed separation signal; and superimpose an audio signal of an (n-1)th frame according to the nth-frame windowed separation signal to obtain an audio signal of the nth frame, where n is an integer greater than 1.
Similarly, Wood describes applying asymmetric synthesis windows to a time-domain target estimate and performing an overlap-add method between adjacent frames to obtain a final time-domain target signal. Wood at § IV(C). 
Claim 14 depends on claim 13 and further requires the following:
wherein a definition domain of the second asymmetric window hs(m) is greater than or equal to 0 and less than or equal to N, a peak is hs(m2) =1, m2 is equal to N-M, N is a frame length of each of the audio signals, and M is a frame shift.
Wood’s asymmetric synthesis windows include a domain from 0 to N, with a peak of 1 at                         
                            N
                            -
                            M
                        
                    . Wood at § IV(C). For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Claim 16 depends on claim 9 and further requires the following:
wherein the processor is further configured to: acquire a frequency-domain priori estimated signal according to the frequency-domain noisy signals; determine a separation matrix of each frequency point according to the frequency-domain priori estimated signal; and acquire the frequency-domain estimated signals of the at least two sound sources according to the separation matrix and the frequency-domain noisy signals.
Wood likewise describes acquiring an a priori estimate signal based on frequency-domain noisy signals and determining a separation matrix for each spectral coefficient. Wood at §§ II(B), III(A). Namely, Wood builds a dictionary of atoms (a separation matrix) from a priori speech and noisy training signals. Id. Wood then estimates target signals using the matrix and the noisy signals. Id. at § II(C). For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Claim 17 depends on claim 9 and further requires the following:
further comprising: a screen configured to display an effect of the audio signal processing.

Claim 18 is drawn to “a non-transitory computer-readable storage medium.” The following table illustrates the correspondence between the claimed storage medium and the Wood reference.
Claim 18
The Wood Reference
18. A non-transitory computer-readable storage medium, storing computer-executable instructions that, when executed by a processor, implement operations of:
The Wood reference describes a real-time two-channel blind speech enhancement algorithm. Wood at Abs. Wood executes the algorithm via software running on a DSP. Id. at §§ VI, VII.
acquiring audio signals from at least two sound sources respectively through at least two microphones (MICs) to obtain respective original noisy signals of the at least two MICs in a time domain;
Wood’s algorithm similarly begins with receiving two channels of audio signals from two microphones. The audio signals include at least two sources—a target speech signal and an interference signal. Id. at § I (paragraph spanning pages 1 and 2).
for each frame in the time domain, performing a windowing operation on the respective original noisy signals of the at least two MICs using a first asymmetric window to acquire windowed noisy signals;
Wood’s algorithm includes short-time Fourier transformation using asymmetric windowing on the microphone audio signals to produce asymmetrically-windowed frames of audio signals. Id. at § IV(B).
performing time-frequency conversion on the windowed noisy signals to acquire respective frequency-domain noisy signals of the at least two sound sources;
The STFT transforms the asymmetrically windowed signals to produce frames of frequency-domain signals. Id. at § IV(A).

Wood’s algorithm employs a real-time generalized cross-correlation (GCC) spatial localization method and a non-negative matrix factorization (NMF) dictionary learning algorithm. Id. at §§ II(C), III. The NMF process develops a dictionary of atoms. Id. The GCC method then associates each atom with a target if the atoms’ estimated time-delay of arrival (TDOA) falls in a window. Id. The resulting target estimate                                             
                                                
                                                    
                                                        
                                                            
                                                                X
                                                            
                                                            ^
                                                        
                                                    
                                                    
                                                        c
                                                        f
                                                        t
                                                    
                                                
                                            
                                        will then be converted back to the time domain. Id.
obtaining audio signals produced respectively by the at least two sound sources according to the frequency-domain estimated signals.
Wood’s algorithm concludes by converting the processed signals from the frequency domain back to the time domain through asymmetric windowing and an overlap-add method. Id. at § IV(A).

Table 3
For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Claim 19 depends on claim 18 and further requires the following:
wherein a definition domain of the first asymmetric window hA(m) is greater than or equal to 0 and less than or equal to N, a peak is hA(m,) =1, m, is less than N and greater than 0.5N, and N is a frame length of each of the audio signals.
Similarly, the Wood reference defines the domain of its asymmetric analysis windows from 0 to N since the window is 0 otherwise. Wood at § IV(C), FIG.3. Since Wood uses a Hann window3, the peak will be 1. Id. The                         
                            N
                            -
                            M
                        
                     between 0.5N and N since the window is asymmetric. Id. For the foregoing reasons, the Wood reference anticipates all limitations of the claim.
Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 §§ U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply (16 November 2021) includes comments pertaining to the rejections included in the Non-Final Office action (31 August 2021) and repeated in this Office action.
The rejections included in this Office action are based on the teachings of Sean U.N. Wood and Jean Rouat, Unsupervised Low Latency Speech Enhancement with RT-GCC-NMF in IEEE J. of Selected Topics in Signal Processing (Cornell University Library, 201 Olin Library Cornell University, Ithaca, NY 14853) (05 April 2019) (“Wood”). The Wood reference describes a real-time GCC-NMF speech enhancement algorithm. The algorithm generates a learned dictionary containing target and interference atoms associated with estimated time-delay of arrival (TDOA) information. The algorithm separately encodes noise and speech with associated dictionary atoms. Two microphones provide the real-time TDOA information used in decoding. In this way, the Wood reference separates a speech source and a noise source.
Applicant comments that Wood does not disclose “for each frame in the time domain, performing a windowing operation on the respective original noisy signals of the at least two MICs using a first asymmetric window to acquire windowed noisy signals.” (Reply at 3–4.) Applicant also comments that Wood does not disclose “performing time-frequency conversion on the windowed noisy signals to acquire respective frequency-domain noisy signals of the at least two sound sources.” (Reply at 4–5.) In both cases, Applicant notes that Wood operates on a mixture signal and not on original noisy signals of two microphones. (Reply at 3–5.) The Wood reference plainly describes performing the GCC aspect of its algorithm on the STFT of left and right input signals             
                
                    
                        V
                    
                    
                        L
                        f
                        t
                    
                
            
        and             
                
                    
                        V
                    
                    
                        R
                        f
                        t
                    
                
            
         from left and right microphones. Wood at § II(A), formula 1. Those signals include a mixture of sources—namely a target speech signal and an interfering signal. This is similar to what Applicant describes in connection with its microphone signals. (Spec. at ¶ 29.) Accordingly, Wood describes the claimed method.
Applicant further comments that Wood does not disclose “acquiring frequency-domain estimated signals of the at least two sound sources according to the frequency-domain noisy signals.” (Reply at 5–6.)Applicant bases this position on an alleged error in the Office action. According to Applicant, the Office action cited Wood at § II(C) to describe a target estimate             
                
                    
                        
                            
                                X
                            
                            ^
                        
                    
                    
                        c
                        f
                        t
                    
                
            
        , which allegedly does not exist in the reference. There are two Wood references on this record. The first Wood reference was cited by Applicant in an IDS filed 20 April 2021. The second Wood reference was cited by the Examiner in an 892 filed on 31 August 2021. The rejection is based on the first Wood reference. That reference includes § II(C). Section II is entitled “Offline GCC-NMF” and section II(C) is entitled “GCC-NMF”. Section II(C) of the first Wood reference describes target estimate             
                
                    
                        
                            
                                X
                            
                            ^
                        
                    
                    
                        c
                        f
                        t
                    
                
            
        .
Moreover, Wood describes acquiring both a target frequency-domain estimate and a noise frequency-domain estimate by assigning an atom to each element of a spectrogram. Wood at § 1 (“The dictionary learning algorithm therefore encodes a random mixture of speech an noise, with no knowledge of which features belong to which. The resulting universal model contains atoms useful for encoding both speech and noise components.”) (emphasis added.) For the foregoing reasons, Applicant has not persuasively demonstrated any error in the Office action, and all rejections will be maintained.

The following table lists additional references that are relevant to the subject matter disclosed and claimed. This Office action does not rely on these references, but they are cited here to compact prosecution.
Citation
Relevance
Wood et al., Blind Speech Separation and Enhancement with GCC-NMF, 25 IEEE/ACM Trans. On Audio, Speech and Language Processing 745 (April 2017).
Application of GCC-NMF to problem of identifying and separating multiple sources in a mixed signal.

Table 4
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

1/25/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1            
                
                    
                        1
                    
                    
                        2
                    
                
                (
                1
                -
                
                    
                        cos
                    
                    ⁡
                    
                        
                            
                                2
                                π
                                
                                    
                                        n
                                    
                                    
                                        N
                                    
                                
                            
                        
                    
                
                )
            
        , such that a peak of 1 would naturally occur at             
                
                    
                        N
                    
                    
                        2
                    
                
            
        . This peak will be shifted in position by Wood’s functions (15).
        2            
                
                    
                        1
                    
                    
                        2
                    
                
                (
                1
                -
                
                    
                        cos
                    
                    ⁡
                    
                        
                            
                                2
                                π
                                
                                    
                                        n
                                    
                                    
                                        N
                                    
                                
                            
                        
                    
                
                )
            
        , such that a peak of 1 would naturally occur at             
                
                    
                        N
                    
                    
                        2
                    
                
            
        . This peak will be shifted in position by Wood’s functions (15).
        3            
                
                    
                        1
                    
                    
                        2
                    
                
                (
                1
                -
                
                    
                        cos
                    
                    ⁡
                    
                        
                            
                                2
                                π
                                
                                    
                                        n
                                    
                                    
                                        N
                                    
                                
                            
                        
                    
                
                )
            
        , such that a peak of 1 would naturally occur at             
                
                    
                        N
                    
                    
                        2
                    
                
            
        . This peak will be shifted in position by Wood’s functions (15).